Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the combination of the features recited in the last four clauses of claim 1.  Specifically Applicant has provided a different copy of the JIS B0601:2001 standard from that found by the Examiner.  This standard provides a clarification to the waviness requirement of the claim, the prior art of record does not disclose this same measurement in combination with the other measurements and ratios recited by the claim.  With regards to “long cylindrical roller” Applicant has also provided a definition found in a different standard, JIS B0104:1991 also provided my Applicant, this defines a long cylindrical roller with a specific range of diameter to length, specifically were the length is 3-10 times the diameter thus demonstrating this as a known term with a known meaning and thus the rejection under 35 USC 112(b) has been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.